Citation Nr: 0015446	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether funeral and last expenses paid between the date of 
the veteran's death and the date the claim was received can 
be considered to reduce countable income for death pension 
benefit purposes.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died on September [redacted], 1998.  
The appellant is his surviving spouse.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1998 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, denying the 
appellant's claim for death benefits.  In its decision, the RO 
concluded that the funeral and last expenses paid by the appellant 
between the date of the veteran's death and the date her 
claim was received could not be considered to reduce her 
countable income.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The funeral and last expenses paid by the appellant 
between the date of the veteran's death and the date her 
claim for death pension was received can be considered to 
reduce her countable income for death pension benefit 
purposes.


CONCLUSION OF LAW

The appellant's expenses for the veteran's burial, paid 
subsequent to his death and more than 45 days prior to the 
date of receipt of her application for death pension 
benefits, are deductible from her countable income for death 
pension benefit purposes.  38 U.S.C.A. § 1503 (West 1991); 
38 C.F.R. § 3.272 (1999)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that the veteran died on 
September [redacted], 1998.  The appellant notified VA of his death 
on October 7, 1998, when her application for burial benefits 
was received.  In a letter dated October 26, 1998, VA 
provided the appellant with an application for death pension 
and advised her that her application must be received within 
45 days from the date of the veteran's death in order for a 
pension to be paid from the earliest possible date.  Her 
application was received November 2, 1998, more than 45 days 
after the death of the veteran.  In December 1998, the RO 
denied the appellant's claim for non-service-connected death 
pension benefits because her income, effective November 2, 
1998, exceeded the maximum annual pension limit.  Funeral and 
last expenses paid between the time of the veteran's death 
and the date that the application was received were not 
considered in calculating the pension limit.

The appellant contends that these expenses, paid from the 
date of the veteran's death, prior to the date of the initial 
VA application, should be considered in determining whether 
she is eligible for an award of death pension.

A veteran's burial expenses are to be excluded from countable 
income for the purpose of determining entitlement to improved 
pension.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.  However, 
38 C.F.R. § 3.272(h) also provides that any such expenses 
paid subsequent to death but prior to date of entitlement are 
not deductible.  Based on this provision and those of 
38 C.F.R. § 3.400 regarding the effective date for death 
benefits, the RO excluded consideration of such expenses in 
calculating the appellant's countable income for death 
pension benefit purposes.

Subsequent to the RO's decision, in a precedent opinion, VA's 
Office of General Counsel concluded that there was no basis 
for the differing treatment currently accorded under 
38 C.F.R. § 3.272(h) for expenses of a veteran's last illness 
paid prior to the date of a veteran's death and those paid 
after the date of death but before the date of a surviving 
spouse's entitlement to death pension, and that Congress' 
intent in enacting the law to limit retroactive payments of 
pension in the case of claimants who file claims more than 45 
days after the date of a veteran's death does not provide an 
adequate basis for prohibiting consideration of expenses of a 
veteran's last illness in determining prospective entitlement 
for the period following the date of a claim for improved 
death pension.  See VAOGCPREC 1-2000.  

Pursuant to the provisions of 38 U.S.C.A. § 1503 and the VA 
General Counsel's opinion, the Board finds that the 
appellant's expenses for the veteran's burial (to the extent 
such burial expenses are not reimbursed under 38 U.S.C.A., 
Chapter 23), paid between the date of his death and the date 
her claim was received, must be considered to reduce her 
countable income for death pension benefit purposes.


ORDER

For purposes of determining the appellant's eligibility for 
death pension benefits, the claimed benefits are countable 
and the appeal is granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

